Case 2:18-cv-02347-CAS-AS Document 50 Filed 07/26/21 Page 1of3 Page ID #:312

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:18-cv-02347-CAS-ASx Date July 26, 2021
Title MAURICIO PINZON v. GUILERMINA VAZQUEZ ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - REQUESTS FOR ENTRY OF DEFAULT
JUDGMENT (Dkts. 42-48, filed on June 29, 2020)

On March 22, 2018, plaintiff Mauricio Pinzon filed this action against defendants
Guillermina Vazquez, Guillermo Noches Lievano, Eric Cario, Aladino Valencia, Raul
Mendoza, Elizabeth Maita, Roberto Centeno, and Irma Ruiz (collectively, “defendants”’).
Dkt. 1. Plaintiff alleges that he is the exclusive licensor of, among other rights, the
trademark rights for the registered mark “La Sonora Dinamita,” which is a band’s name.
Id. { 7. Plaintiff further alleges that defendants have unlawfully used and misappropriated
the “La Sonora Dinamita” mark. Id. ] 20-54. Based on these allegations, plaintiff asserts
claims for: (1) trademark infringement, pursuant to 15 U.S.C. § 1114; (2) trademark
counterfeiting, pursuant to 15 U.S.C. § 1114; (3) false designation of origin and unfair
competition, pursuant to 15 U.S.C. § 1125; (4) trademark dilution, pursuant to 15 U.S.C.
§ 1125; (5) trade name infringement and dilution, pursuant to Cal. Bus. & Prof. Code
§§ 14330, et seqg.; (6) interference with prospective business advantage; (7) accounting:
and (8) preliminary and permanent injunctive relief. Id. 4] 97-149. Plaintiff's complaint
requests injunctive relief as well as actual damages of no less than $100,000, punitive
damages, and attorney’s fees, among other things. Id. at 48—S0.

On August 10 and 11, 2018, Vazquez, Mendoza, Centeno, Ruiz, and Cario were
served with the summons and complaint in this case. Dkts. 17, 20-22, 33. On August 17,
2018, Lievano was served, dkt. 18, and on August 27, 2018, Valencia and Maita were
served together, dkt. 19. Plaintiff's process servicer personally served each defendant.

Thereafter, no defendant responded to the complaint. On April 17, 2019, plaintiff
was ordered to show cause why the action should not be dismissed as to all defendants for
lack of prosecution. Dkt. 23. On May 15, 2019, plaintiff requested that the Clerk of Court

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 1 of 3
Case 2:18-cv-02347-CAS-AS Document 50 Filed 07/26/21 Page 2o0f3 Page ID #:313

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:18-cv-02347-CAS-ASx Date July 26, 2021
Title MAURICIO PINZON v. GUILERMINA VAZQUEZ ET AL.

 

enter a default against Vazquez, Lievano, Valencia, Cario, and Mendoza, dkts. 24-28,
which the Clerk did on May 21, 2019, dkt. 31.

Approximately four months later, on September 26, 2019, plaintiff was again
ordered to show cause why the action should not be dismissed for lack of prosecution as to
Maita, Ruiz, and Centeno, against whom plaintiff had not requested an entry of default.
Dkt. 34. On October 31, 2019, plaintiff requested that the Clerk enter a default against
Centeno, dkt. 35, which the Clerk did on November 5, 2019, dkt. 36, and on December 6,
2019, plaintiff requested that the Clerk enter a default against Ruiz, dkt. 39, which the Clerk
did the same day, dkt. 40.

On December 30, 2019, the Court again ordered plaintiff to show cause why the
action should not be dismissed for lack of prosecution as to Maita, against whom plaintiff
still had not requested an entry of default. Dkt. 41.

On June 29, 2020, plaintiff filed the instant motions for default judgment, pursuant
to Rule 55(b)(1) of the Federal Rules of Civil Procedure, against Vazquez, Lievano,
Valencia, Mendoza, Maita, Centeno, and Ruiz. Dkts. 42-48. Despite the Clerk’s entering
a default against Cario, plaintiff has not moved for default judgment against him. Plaintiff
has moved for default judgment against Maita but has failed to obtain entry of default
judgment against her.

Plaintiff's motions are deficient as to the other defendants for at least two reasons.
First, the relief sought exceeds that requested in the complaint. “Rule 54(c) of the Federal
Rules of Civil Procedure provides that ‘[a] default judgment must not differ in kind from,
or exceed in amount, what is demanded in the pleadings.’” Paramount Pictures
Corporation v. International Media Films, Inc., No. CV-11-09112-SJO-AJWx, 2015 WL
12745843 (C.D. Cal. Feb. 18, 2015) (quoting Fed. R. Civ. P. 54(c)). In the complaint,
plaintiff sought at least $100,000 in actual damages, treble the actual damages for the use
of trademark, punitive damages in an amount provided by defendants, pre-judgment
interest, cost of suit, and reasonable attorney’s fees. Dkt. 1, Prayer for Relief. By contrast,
in the instant motions plaintiff seeks monetary damages of $1,050,000 plus costs,
attorney’s fees, and interest. Dkt. 49 § 12. Accordingly, plaintiff now seeks an amount in
excess of the amount demanded in the pleading.

Additionally, Local Rule 55-2 requires that, before a court can enter a default
judgment against a defendant for damages—as plaintiff requests here—a plaintiff must
serve the defendant with a copy of the application for default judgment. Halicki v. Monfort,

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 2 of 3
Case 2:18-cv-02347-CAS-AS Document 50 Filed 07/26/21 Page 3of3 Page ID #:314

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:18-cv-02347-CAS-ASx Date July 26, 2021
Title MAURICIO PINZON v. GUILERMINA VAZQUEZ ET AL.

 

No. 2:08-cv-00351-PSG-JTL, 2009 WL 10672966, at *2 (C.D. Cal. Nov. 19, 2009)
(“[W]here an application for default judgment seeks unliquidated damages, the party
seeking entry of the default judgment is obligated to serve notice of the application on the
defaulting party regardless of whether the latter has appeared in the action.” (citing C.D.
Cal. L.R. 55-2)). Here, plaintiff has not served defendants with the motions for default
judgment, as noted above.

Accordingly, the Court DENIES without prejudice plaintiff's motions for entry of
default judgment. The Court directs plaintiff to file renewed motions with this Court and
to serve defendants with copies of those motions at defendants’ last known addresses by
August 12, 2021. Failure to do so will result in dismissal for failure to prosecute.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 3 of 3
